           Case 4:14-cv-02543-CKJ Document 236 Filed 04/16/19 Page 1 of 2




 1   Michelle R. Saavedra
     Renee J. Waters
 2   Principal Assistant City Attorneys for
     MICHAEL G. RANKIN
     City Attorney
 3   P.O. Box 27210
     Tucson, AZ 85726-7210
 4   Michelle.Saavedra@tucsonaz.gov
     State Bar No. 25728
 5   Renee.Waters@tucsonaz.gov
     State Bar Computer No. 031691
     Telephone: (520) 791-4221
 6   Fax: (520) 623-9803
     Attorneys for Defendant City of Tucson
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                            DISTRICT OF ARIZONA
10
     Carrie Ferrara Clark,                                  No. 4:14-CV-02543-TUC-CKJ
11
                        Plaintiff,                          DEFENDANT’S MOTION TO
12   vs.                                                   EXTEND TIME TO FILE POST-
13                                                              TRIAL MOTIONS

14   City of Tucson,                                             (Hon. Cindy Jorgenson)
15
                        Defendant.
16

17            Pursuant to LRCiv 7.3(a), Defendant City of Tucson, through undersigned counsel,
18   hereby move the Court for an order extending the current deadline to file post-trial motions
19   from April 19, 2019, to May 9, 2019.
20            Pursuant to Federal Rules of Civil Procedure Rules 50 and 59, Defendants have
21   twenty-eight (28) days from judgment to file a Motion for New Trial, Motion for Directed
22   Verdict and/or Judgment Notwithstanding the Verdict, and/or a Motion to Alter or Amend
23   the Judgment.
24            At the conclusion of trial, the City requested seven (7) days in which to file its post-
25   trial motions.         However, the Rules provide for twenty-eight (28) days.        Given the
26   transcripts and analysis involved in the City’s anticipated motions, the City requests leave
27   to file within the time provided by the Rules, rather than the seven days initially requested.
28   No party will be prejudiced by allowing the additional time, as contemplated by the Rules.
                                                    1
        Case 4:14-cv-02543-CKJ Document 236 Filed 04/16/19 Page 2 of 2




 1          Counsel for the City contacted counsel for the Plaintiff to request her consent to the
 2   extension, and Plaintiff has no objection.
 3          DATED April 16, 2019.
 4
                                                  MICHAEL G. RANKIN
 5                                                City Attorney
 6                                                By   s/ Renee J. Waters
 7                                                     Michelle R. Saavedra
                                                       Renee J. Waters
 8                                                     Principal Assistant City Attorneys
 9
                                  CERTIFICATE OF SERVICE
10
           I hereby certify that on April 16, 2019, I electronically transmitted the attached
11   document to the Clerk’s Office using the CM/ECR System for filing and transmittal of a
12   Notice of Electronic Filing to the following CM/ECR registrants:

13   Jeffrey H. Jacobson
     JACOBSON LAW FIRM
14
     2730 East Broadway Blvd., Suite 160
15   Tucson, AZ 85716
            Attorney for Plaintiff
16

17   By E. Acosta/bys

18

19

20

21

22

23

24

25

26

27

28
                                                  2
